Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/22/2021. Claims 27, 28, 35 and 43 have been amended. Claims 1-25 have been canceled. Claims 26-45 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/25/2021 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for generating playlists in a music service. The detailed implementation indicates: (1) A method for generating a playlist, the method comprising: initiating, on a device, an online mode of a music service, wherein while operating in the online mode the device is communicatively coupled to the music service; (2) Streaming, from the music service, one or more media objects accessed through the music service; (3) Automatically identifying, by the device during a predetermined time period, one or more additional media objects of the music service as satisfying a pre-designated condition in response to streaming the one or more media objects; (4) Responsive to the identification, automatically storing the one or more additional media objects to local storage of the device; (5) Generating, by the device, a playlist accessible in an offline mode comprising the one or more additional media objects; (6) Detecting initiation of the offline mode of the music service, by the device, wherein while operating in the offline mode 

Pertinent Art
4.	Thramann et al, US 20140258292, discloses managing playlists based on mode of consumption for the media content.
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


~TBD~


Hung Le
04/20/2021

/HUNG D LE/Primary Examiner, Art Unit 2161